In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00044-CV


                           NOAH LEE DUNLAP, APPELLANT

                                            V.

                          SONDRA JEAN DUNLAP, APPELLEE

                          On Appeal from the County Court at Law
                                  Moore County, Texas
              Trial Court No. CL71-15, Honorable Delwin T. McGee, Presiding

                                      April 18, 2019

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, Noah Lee Dunlap, appeals from the trial court’s order enforcing and

modifying child support obligations. Appellant’s brief was due on March 22, 2019, but

was not filed. By letter dated March 29, 2019, this court notified appellant that the appeal

would be dismissed for want of prosecution if his brief was not received by April 8. To

date, neither a brief nor a motion for extension of time to file same has been received by

the court.
       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                         Per Curiam




                                        2